Citation Nr: 0507830	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased rating for chronic sphenoid 
sinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active service from November 1970 to November 
1972, and from February 1975 to February 1977.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary in this case prior to appellate adjudication, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the Board notes 
that the veteran has been receiving on going medical 
treatment at the Miami VA Medical Center (VAMC), and possibly 
from private health care providers.  The present record only 
includes the veteran's VA treatment records dated up to the 
year 2003.  As such, the RO should assist the appellant in 
obtaining any additional available private or VA outstanding 
records. 

In this case, the evidence of record fails to include a VA 
otolaryngology examination addressing the specific 
questions/requirements necessary for an increased rating, and 
thus, the veteran should be given the benefit of such 
examination.  As well, the evidence of record is inadequate 
to assess the current level of severity of the service-
connected sinusitis.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his chronic 
sinusitis since September 1998, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his chronic sinusitis at 
any VA Medical Center since September 
1998.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled for 
a VA examination, by an appropriate 
specialist, to identify his level of 
impairment resulting from the service-
connected chronic sinusitis.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must 
indicate in the examination report that 
the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the 
current status of the service-connected 
chronic sinusitis.  Following a review 
of the veteran's medical records and 
history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disability, as opposed to any 
nonservice-connected disorders.  If it 
is impossible to separate the 
symptomatology of the service-connected 
disability from any other nonservice-
connected disorders, the examiner 
should so indicate in the examination 
report.  In addition, the examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability.  In this regard, the 
examiner should further address (a) 
whether the veteran suffers from 
chronic osteolyelitis following a 
radical surgery, or; (b) whether the 
veteran suffers from near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting 
after repeated surgeries.  
Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected chronic sinusitis has 
on his earning capacity.  The examiner 
should render an opinion as to whether 
this disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.
Since the examination is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
disability, in correlation with the 
applicable diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The medical 
specialist(s) must address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
chronic sphenoid sinusitis (Diagnostic 
Code 6514).

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for the service-connected chronic 
sinusitis.  In readjudicating the claim 
for an increased rating, the RO must 
specifically consider the criteria listed 
in the Rating Schedule for chronic 
sphenoid sinusitis (Diagnostic Code 
6514).  The RO's consideration of 
referring the service-connected 
disability claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

5.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


